United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1819
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
April D. Abbott,                        * Western District of Missouri.
                                        *
            Appellant.                  *    [UNPUBLISHED]
                                        *
                                   ___________

                             Submitted: May 30, 2007
                                 Filed: June 29, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      April D. Abbott pleaded guilty to conspiring to distribute 50 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. On
appeal, Abbott’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that Abbott’s guilty plea was not knowingly
and voluntarily made because of her extensive history of substance abuse.
       The attack on the voluntariness of Abbott’s plea is not properly before us,
however, because she failed to first raise the issue to the district court1 by seeking to
withdraw her guilty plea. See United States v. Murphy, 899 F.2d 714, 716 (8th Cir.
1990) (claim of involuntary guilty plea “first must be presented to the district court
and [is] not cognizable on direct appeal”).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we allow counsel to
withdraw, and we affirm, on condition that he show that he has informed Abbott of
the procedures for petitioning the Supreme Court for certiorari, in compliance with
Part V of our plan to implement the Criminal Justice Act.
                        ______________________________




      1
        The Honorable Garry A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-